Case 1:16-cv-08421-GBD Document 91 Filed 08/24/20 Page 1 of 1
[ess

ety

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GEORGE KROUSTALLIS et al.,

Plaintiffs,

 

-against-
16 Civ. 8421 (GBD)
THE CITY OF NEW YORK,

Defendant.

GEORGE B. DANIELS, United States District Judge:

The status conference is adjourned from August 26, 2020 to October 28, 2020 at 9:45 am.

Dated: New York, New York
August 24, 2020
SOLORDERED.

on Ly. & Donk

Cfo EB. DANIELS
nite¢States District Judge

 

 

 
